DETAILED CORRESPONDENCE
Response to Amendment
The amendment fled 01 February 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23-32 remain withdrawn with traverse from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Again note that cancellation of these claims will help place this application in better condition for allowance, because the search burden for examining distinct polynucleotides remain.  Nonetheless, no special technical feature existed for the originally submitted claims, as previously made of record.

The rejection of claims 13, 22 & 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of proper written description is withdrawn due to the cancellation or amendment of the claims. 

The rejection of claims 33-34 under 35 U.S.C. 112, first paragraph, for lack of enablement related to structurally and functional uncharacterized CARs, or “derivatives thereof” is withdrawn due to the amendment of the claim.

Applicant's arguments filed 2/01/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-15 & 18, 19, 21, 22 & 33 are allowed.

Claim 34 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons made of record in Paper NOs: 20190319, 20201114 & 20200826, and as follows.  This is a written description rejection.
Note that claim 34 still encompasses generic “costimulatory domains”, and therefore, remains rejected for the reasons previously made of record. 
In summary, the specification described the chimeric CD44 isoform 6 tumor antigen fused to the wildtype LNGFR extracellular domain of SEQ ID NO: 1, which is then fused to the zeta chain of CD28, and which altogether comprises SEQ ID NO: 21 (Figure 10; as it relates to claims 1, 3, 5, 7, 9, 18 & 22).  Truncated versions of SEQ ID NO: 1 without the Serine/Threonine rich stalk appear to be represented by SEQ ID NO: 3 within the CAR comprising SEQ ID NO: 22 & 26 (i.e., as it relates to claims 8 & 10).  Four TNFR-Cys domains within the extracellular domain of LNGFR are further described on page 32 of the specification (i.e., as it relates to claims 3 & 5).  No other functional fragments of wildtype LNGFR are 
No CARs comprising generic costimulatory domains (i.e., as it relates to claim 34) are adequately described.  Only those costimulatory domains recited within claim 13 are described.   Nor are any “derivatives thereof” for any functional polypeptide that comprises the CARs of the instant invention by which the skilled artisan could reasonably visualize as functional at the time of filing Applicants’ application.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of “CAR” polypeptides” comprising structurally visualizable “mutated LNGFR”, or “co-stimulating domains”, except for the CAR polypeptides of SEQ ID NOs: 21-28 & 32-35, which do have written description.  In other words, because the specification fails to provide a representative number of species to show applicant is in possession of the currently under-defined genus of CAR components required to make a functional chimeric antigen receptor, the written description requirements under 35 U.S.C. 112, first paragraph are not met.  See MPEP 2163.

Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention”. “The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed [emphasis added]”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	           Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        February 26, 2021